Citation Nr: 1027886	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  10-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.



REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to September 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 RO rating decision.

After certification of the appeal to the Board, the Veteran 
submitted additional evidence.  Such evidence was accompanied by 
a waiver of Agency of Original Jurisdiction (AOJ) consideration.

In April 2010, the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of this 
hearing is of record.

The issue of entitlement to service connection for a bilateral 
foot disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a final rating decision dated in March 1998, the RO denied 
entitlement to service connection for a bilateral foot disorder, 
and following notice of this decision, the Veteran did not appeal 
by filing a notice of disagreement.

2.  Evidence received since the March 1998 rating decision 
includes evidence that is not cumulative or redundant of the 
evidence previously of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the Veteran's claim of 
service connection for a bilateral foot disorder has been 
received, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, in regard to 
the claim to reopen, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not be 
further discussed.

Legal Criteria

Governing regulations provide that an appeal consists of a timely 
filed notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.  Rating actions from which an appeal is not 
timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new and 
material evidence is presented.  38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to that 
claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  The claim in this instance was filed in February 2007.

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  For the purpose of 
establishing whether new and material evidence has been received, 
the credibility of the evidence, but not its weight, is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

By rating action in March 1998, the RO denied the claim of 
service connection for a bilateral foot disorder and that 
decision became final.  Evidence of record at that time consisted 
of service treatment records and private treatment records dated 
from June 1986 to July 1993.

The Veteran has submitted several items of evidence since the 
previous March 1998 adverse decision, consisting of various 
private treatment reports.  The Board notes that private 
treatment records from Dr. Mattern dated from April 1993 through 
July 1993 have previously been submitted and considered in the 
earlier rating decision.  Also now on file is the transcript of 
the Veteran's testimony during an April 2010 travel Board 
hearing.

Reviewing the evidence in its entirety, the Board concludes there 
is sufficient evidentiary basis to reopen the Veteran's claim.  
The new private treatment reports from Dr. Mattern, Dr. Morgan, 
and Dr. Hanlon contain references to post-service diagnosis and 
treatment for plantar warts, which was not previously of record.  
The Veteran testified in April 2010 that he has been having the 
same problems with his feet ever since service.

The newly received testimony asserts continuity of symptomatology 
since service and the newly received medical records show that 
the Veteran has current diagnoses of several foot disorders, to 
include plantar warts.  Thus, evidence submitted since the RO's 
March 1998 decision, by itself or when considered with previous 
evidence of record, relates to unestablished facts necessary to 
substantiate the claim.  The Board therefore finds that new and 
material evidence has been received since the RO's March 1998 
decision, and reopening the claim of service connection for a 
bilateral foot disorder is warranted.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.  The Veteran's appeal is granted only to that 
extent.


ORDER

As new and material evidence has been received to reopen a claim 
for service connection for a bilateral foot disorder, the claim, 
to this extent, is granted.


REMAND

The Board finds that a VA examination is in order to identify the 
nature and etiology of any current foot disorder.  See 38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).

A review of the evidence of record reflects that the Veteran was 
diagnosed with flat feet with accompanying hammertoe and plantar 
warts during service.  See treatment records dated in May and 
June 1980.  He was also treated for blisters on the left foot in 
April 1980.  The Veteran's post-service treatment records show a 
diagnosis of pes planus, calluses, plantar warts, hammertoes, 
metatarsalgia, status post hammertoe repairs, stress fractures of 
the right 3rd and 4th metatarsals, osteoarthritis of both feet, 
and bilateral neurogenic foot pain.  There is no reference to the 
likely etiology of the diagnosed foot disorders.

The Board finds that a VA examination is warranted to ascertain 
whether any claimed foot disorder is related to the Veteran's 
service.  The requested examination and opinion should consider 
whether the disorder was originally incurred in service as 
claimed. 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003

The Veterans Claims Assistance Act of 2000 (VCAA) specifically 
provides that as part of the duty to assist, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  VA is obligated to assist the claimant 
in obtaining relevant records, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 C.F.R. § 3.159 (c), (d).

At the hearing, the Veteran indicated that he was treated by Dr. 
Henry and Dr. Hammil.  Prior to any examination, the RO/AMC 
should ask the Veteran to identify any outstanding records of 
pertinent VA and private treatment not previously obtained, and 
obtain those records.  

Additionally, the Veteran has identified relevant treatment at 
the Dover VA Medical Center (VAMC).  Hence, the RO should obtain 
any such additional records and associate them with the claims 
file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to 
have constructive knowledge of all VA records and such records 
are considered evidence of record at the time a decision is 
made).

Accordingly, the case is REMANDED for the following action:

1.  Any pertinent VA or other inpatient or 
outpatient treatment records should be 
obtained and incorporated in the claims 
folder, to include records from Dr. Henry, 
Dr. Hammil, and the Dover VAMC, as mentioned 
above.  The Veteran should be requested to 
sign the authorization for release of any 
private medical records to VA.  All attempts 
to procure records should be documented in 
the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a notation 
to that effect should be included in the 
claims file.  In addition, the Veteran should 
be informed of any such problem.

2.  After obtaining any outstanding pertinent 
records, schedule the Veteran for a VA 
podiatric examination to determine the nature 
and etiology of any current foot disorder.  
The claims folder must be provided to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated tests and 
studies should be performed, and all findings 
should be set forth in detail.  

Based on a review of the claims file and the 
clinical findings on examination, the 
examiner should provide a diagnosis for any 
current foot disorder.  Additionally, the VA 
examiner should indicate whether it is at 
least as likely as not (e.g., a 50 percent or 
greater probability) that any foot disorder 
currently present is etiologically related to 
the Veteran's military service.  The examiner 
should be instructed to consider the 
Veteran's service history.  

The examiner should include in the 
examination report the rationale for any 
opinion expressed.  However, if the examiner 
cannot respond to the inquiry without resort 
to speculation, he or she should so state, 
and further explain why it is not feasible to 
provide a medical opinion.

3.  Thereafter, readjudicate the claim of 
entitlement to service connection for a 
bilateral foot disorder, based upon all 
additional evidence received.  If the benefit 
sought on appeal is not granted, the Veteran 
should be furnished with a Supplemental 
Statement of the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


